Electronically Filed
                                                         Supreme Court
                                                         SCPW-10-0000244
                                                         06-JAN-2011
                                                         12:03 PM

                         NO. SCPW-10-0000244


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


  ASSOCIATION OF APARTMENT OWNERS OF BEACH VILLAS AT KO OLINA,

          a Hawaii non-profit corporation, Petitioner,


                                 vs.


      THE HONORABLE R. MARK BROWNING, JUDGE OF THE CIRCUIT

        COURT OF THE FIRST CIRCUIT, STATE OF HAWAI'I, and

          KO OLINA DEVELOPMENT, LLC, a Delaware limited

                 liability company, Respondents.



                        ORIGINAL PROCEEDING

                     (CIVIL NO. 10-1-2675-12) 


                               ORDER

     (By: Recktenwald, C.J., Nakayama, Acoba, and Duffy, JJ.

      and Circuit Judge Chan, assigned by reason of vacancy)


          Upon consideration of petitioner AOAO Beach Villas at

Ko Olina's December 28, 2010 petition for a writ of mandamus and

petitioner's January 3, 2011 withdrawal of the petition,

          IT IS HEREBY ORDERED that the petition for a writ of

mandamus is dismissed.

          DATED:   Honolulu, Hawai'i, January 6, 2011.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Simeon R. Acoba, Jr.

                                /s/ James E. Duffy, Jr.

                                /s/ Derrick H.M. Chan